         Case 3:21-cv-00924-JAM Document 2 Filed 07/06/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

__________________________________________
NICOLE WADE, AMY DISALVATORE, )
and DYLAN BARKASY                          )
Plaintiffs                                 )
                                           )
v.                                         )          CIVIL ACTION NO.
                                           )
UNIVERSITY OF CONNECTICUT                  )
BOARD OF TRUSTEES                          )
Defendant                                  )


         EMERGENCY MOTION FOR PRELIMINARY INJUNCTION

      Plaintiffs, Nicole Wade, Amy DiSalvatore and Dylan Barkasy hereby move, in

accordance with Fed. R. Civ. P. 65 and Local Rule 7(a)(4)/(6), for an expedited

preliminary injunction against the defendant, University of Connecticut Board of

Trustees’ mandate that University of Connecticut students take a COVID-19

vaccine. Plaintiff makes this request on the ground that the mandate is

unconstitutional on its face, that it is vague and arbitrary and subjects plaintiffs to

various sanctions, and that it violates both their procedural and substantive rights

to due process, among other claims outlined in plaintiffs’ verified complaint.

      The pressing need for injunctive relief is supported by the imminent harm

that the plaintiffs would suffer in the loss of their bodily autonomy, liberty and due

process rights. Most pressing is that fall semester at the University begins on

August 30, 2021, the need for injunctive relief is immediate and justifies this

request to expedite.




ORAL ARGUMENT REQUESTED
         Case 3:21-cv-00924-JAM Document 2 Filed 07/06/21 Page 2 of 2




                                               Plaintiffs, by their attorney,



                                                /s/ Ryan P. McLane
                                               Ryan P. McLane, Esq. (Juris: 438176)
                                               McLane & McLane, LLC
                                               269 South Westfield Street
                                               Feeding Hills, MA 01030
                                               Ph. (413) 789-7771
                                               Fax (413) 789-7731
                                               E-mail: ryan@mclanelaw.com



               CERTIFICATE OF SERVICE AND COMPLIANCE

I certify that on this 6th day of July, 2021, I caused the foregoing to be served in this
matter by electronic mail to:



UNIVERSITY OF CONNECTICUT
BOARD OF TRUSTEES
352 Mansfield Road, Unit 1048
Storrs, Connecticut 06269-1048
Email: boardoftrustees@uconn.edu

NICOLE FOURNIER GELSTON, ESQ.
General Counsel
343 Mansfield Road, Init 1177
Storrs, CT 06269
nicole.gelston@uconn.edu
generalcounsel@uconn.edu
                                                /s/ Ryan P. McLane
                                               Ryan P. McLane, Esq. (Juris: 438176)




ORAL ARGUMENT REQUESTED
